Me. Chief Justice Beaed
delivered tlie opinion for the Court.
This record embraces two indictments and two convictions for statutory arson. In each case there was a motion to quash, which was overruled. Subsequently there were motions in arrest. The ground of these motions was that the description of the property was too vague and uncertain to put the defendant on notice, in this: that the averment in each case was that the property feloniously burned was “situated in the city of Nashville.”
The counsel of the defendant relied for his contention on State v. Wacker, 16 Mo. App., 417, in which it was held that such a description was too indefinite; but the weight of authority is that it is enough in an indictment for arson to allege that the building burned is within the jurisdiction of the court. In Com. v. Lamb, 1 Gray, 493, an averment that defendant “at and in the county of P., did . . . set fire to and burn a certain barn,” was held sufficient. Again, the allegation that defendant “at the towship aforesaid, . . . one barn of the property of one Nicholas Eyerson, not parcel of the dwelling-house of Nicholas Eyerson there situated, wilfully and maliciously did burn,” etc. (State v. Price, 11 N. J. Law, 203), and the,averment that defendants, “in the county of Spokane, State of Washington, did then and there unlawfully . . . maliciously set fire to and burn a certain storehouse building” (State v. Meyers, 9 Wash., 8, 36 Pac., 1051), were held to be suffi*724ciently definite. To the same effect is Baker v. State, 25 Tex. App., 1, S. W., 23, 8 Am. St. Rep., 427.
Nor was averment of the value of the property burned necessary. This is only essential when value enters into the degree of crime, or affects the punishment. 3 Cyc., 999.
The judgment of the lower court is affirmed.